UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1246



CLARITHA BOUKNIGHT,

                                              Plaintiff - Appellant,

          versus


COLUMBIA HOTEL ASSOCIATES, d/b/a Sheraton
Hotel; INTERSTATE MANAGEMENT AND INVESTMENT
CORPORATION,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (CA-00-896-17-3)


Submitted:   July 18, 2002                 Decided:    July 23, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claritha Bouknight, Appellant Pro Se. Susan Pedrick McWilliams,
NEXSEN, PRUET, JACOBS & POLLARD, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Claritha Bouknight appeals the district court’s order denying

her motion for a new trial following a jury verdict in favor of

Columbia Hotel Associates and Interstate Management and Investment

Corp. on her hostile work environment claims arising under Title

VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§

2000e to 2000e-17 (West 1994 & Supp. 2001).         We have reviewed the

record and the district court’s order and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Bouknight v. Columbia Hotel Assocs., No. CA-00-896-17-3 (D.S.C.

Nov. 29 & Dec. 18, 2001).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED




                                    2